DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/449,250 filed on 6/21/2019. Claims 1-20 are pending. Claims 10-20 are withdrawn (as discussed below). Claims 1-9 are to be examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 and 12/2/2020 have been considered.

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 4/28/2021 is acknowledged. The traversal is on the ground(s) that no serious burden was established. This is not found persuasive.  As discussed in the Restriction Requirement on 9/21/2020, groups I and II each recite mutually exclusive features and carry a separate classification, so upon performing search, groups I and II would require searching different classifications and separate search terms associated with each group of claims to capture the mutually exclusive features. Accordingly, the restriction requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/28/2021.

Applicant's election with traverse of species A (fig. 1A) in the reply filed on 4/28/2021 is acknowledged. The traversal is on the ground(s) that no serious burden was established. While this traversal was not found persuasive, upon conducting the search for the elected species, relevant art was also uncovered directed to the other species.  Accordingly, the election requirement is withdrawn.

Drawings
The drawings are objected to for the following informalities: The drawings contain both figs. 1A-1D and fig. 1. There cannot be both a “fig. 1” and a “fig. 1A”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronk et al. (U.S. 2006/0278493).
Regarding claim 1, Ronk discloses (fig. 2) A hydraulic transformer clutch 200 employing hydraulic piston assemblies with integrated electrohydraulic actuation, the hydraulic transformer clutch comprising: 
an output shaft 36; an output disc 236 affixed to the output shaft for rotation therewith; 
an input shaft 30; a rotatable housing 240 affixed to one of the input shaft or the output shaft for rotation therewith; 
a plurality of hydraulic cylinders (generally at 230) operatively connected to the rotatable housing, the hydraulic cylinders spaced about the rotatable housing (spaced about radially); and a plurality of working pistons 232, each piston of the plurality of working pistons being slidably mounted within a corresponding hydraulic cylinder of the plurality of hydraulic cylinders (see fig. 2), each piston of the plurality of working pistons positioned to be selectively pushed, when actuated, to create a rigid connection between the input shaft and the output shaft; 
wherein one or more actuator pistons are pushed by an electromagnet 210 and create pressure that is distributed on working piston surfaces and generates active torque. 

Regarding claim 2, Ronk discloses (fig. 2) a plurality of rotating engagement elements 238/242, each rotating engagement element of the plurality of rotating engagement elements associated with a piston of the plurality of working pistons (they are “associated with” at least one of the pistons 232), wherein the plurality of rotating engagement elements engage the output disc when actuated (everything is engaged with everything else when actuated). 

Regarding claim 3, Ronk discloses (fig. 2) a hydraulic system (fig. 2) operatively associated with the hydraulic 56cylinders and working pistons, wherein the hydraulic system enables actuation and de-actuation of the working pistons in the hydraulic cylinders (pgh. 0033-0035), wherein actuation of the working pistons in the hydraulic cylinders couples the input shaft to the output shaft and de-actuation of the working pistons in the hydraulic cylinders decouples the input shaft from the output shaft.
 
Regarding claim 5, Ronk discloses (fig. 2) a hydraulic variable displacement pump 204 that is operatively associated with each hydraulic cylinder and piston (pgh. 0028, 204 operated as a “pump”). 

Regarding claim 6, Ronk discloses (fig. 2) directional control valves 228/245/226 that use hydraulic fluid to selectively urge each piston to be pushed towards the output disc when actuated. 

Regarding claim 7, Ronk discloses (fig. 2) a hydraulic accumulator 202 that is operatively associated with the hydraulic variable displacement pump and the directional control valves, wherein the hydraulic accumulator reduces oscillations in the hydraulic transformer clutch during actuation. 

Regarding claim 8, Ronk discloses (fig. 2) a pressure relief valve 246 that protects against pressure overloads. 

Regarding claim 9, Ronk discloses (fig. 2) the hydraulic transformer clutch is incorporated into an automotive transmission (power transmission device associated with an all wheel drive vehicle).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The documents listed on the PTO-892 disclose various clutches related to the present application.  For example, Ohr et al. 20180180108 discloses an electrically actuated wedging clutch.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659